Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/12/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
< Remainder of Page Left Intentionally Blank >

Allowable Subject Matter
Claim(s) 1, 3-19 and 22 is/are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, either alone or in combination and including the updated admitted prior art, fails to teach or suggest the first and second portion control of the light control layer being adapted to emit light incident angles on each of the lower and upper surfaces respectively at the particular incident angles. The prior art of record, does not explicitly teach the second portion of the light control is adapted to emit light incident on the upper surface of the second portion of the light control layer at the second incident angle as light with the second incident angle and light with a third incident tangle different from the second incident angle. Prior art document, US 2016/0247010 A1 – see 0051-0052, teaches the light ray and angles being large and small leading to the capture of the data at which the pixel position is by the detector, however, the prior art does not teach the first, second, and third incident angles respective of one another as described in claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382.  The examiner can normally be reached on M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMANDEEP SAINI/Primary Examiner, Art Unit 2661